Citation Nr: 0820589	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  03-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased, compensable evaluation for 
Meibomian cysts of the eyelids. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before an RO Hearing Officer in 
November 2004, and a transcript of that hearing is contained 
in the claims file.  



FINDINGS OF FACT

Following appropriate notice, with appropriate notice of 
consequences of his failing to appear, and without good cause 
shown for failure to appear, the veteran in January 2008 and 
February 2008 failed to appear for examinations scheduled to 
assess the current nature and extent of his service-connected 
Meibomian cysts of the eyelids.


CONCLUSION OF LAW

Entitlement to an increased evaluation for Meibomian cysts of 
the eyelids is denied as a matter of law.  38 C.F.R. 
§ 3.655(a), (b) (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Here, the veteran's claim for entitlement to an increased, 
compensable evaluation for Meibomian cysts of the eyelids is 
denied as a matter of law.  Accordingly, no broader notice 
issues as pertaining to development pursuant to the VCAA, or 
otherwise, need be considered.  It is sufficient to recognize 
that appropriate efforts were undertaken by the RO and the 
Board, as discussed below, to afford the veteran a VA 
examination necessary to evaluate the claimed disability for 
increased rating purposes, with appropriate notice of pending 
examination and appropriate notice of consequences of his 
failure to appear for a scheduled examination, and that the 
veteran failed to appear for scheduled examinations without 
good cause shown. 

Because the veteran's claim must be denied on the above basis 
as a matter of law, no other due process issues need be 
considered prior to or in association with the Board's 
adjudication of this claim.  38 C.F.R. § 3.655(a),(b); see 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, sufficiency 
of VCAA notice and development as to the claim herein 
adjudicated need not be discussed further. 



II.  Claim  for an Increased, Compensable Evaluation for 
Meibomian Cysts of the Eyelids 

The veteran contends that his Meibomian cysts of the eyelids 
are of greater severity than is reflected in the zero percent 
rating assigned for this condition.  In the course of this 
appeal, the Board in November 2007 found that the record was 
inadequate to rate this condition, and accordingly remanded 
the claim to afford the veteran a VA examination of the 
disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990) (duty 
to assist includes obtaining an adequate and contemporaneous 
VA examination which takes into account the records of prior 
medical treatment).

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such an examination, action shall be 
taken in accordance with 38 C.F.R. § 3.655(a), (b).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  When a claimant fails to 
report for an examination scheduled in connection with any 
other type of claim, including a claim for an increased 
rating, the claim shall be denied.  Id.

The RO in November 2007 sent the veteran a development notice 
informing him that an additional examination was required to 
evaluate his claimed Meibomian cysts of the eyelids, and 
informing him of the consequences of his failure to appear 
for an examination.  The RO scheduled the veteran for 
examinations and afforded him appropriate notice of these 
examinations, as reflected in documentation within the claims 
file.  The veteran failed to appear for a VA examination 
scheduled in January 2008.  In February 2008 he cancelled one 
examination, and then failed to appear at another VA 
examination scheduled for later that month.  Thereafter in 
February 2008, the RO sent the veteran a letter informing 
that because he had failed to appear at the recent, scheduled 
examination, and did not request a new examination 
appointment, his claims file was being sent for adjudication.  
There is no indication that the veteran sent any 
correspondence or otherwise contacted VA to provide good 
cause for his failure to appear at his most recently 
scheduled VA examination.  The RO issued a supplemental 
statement of the case in March 2008, duly informing the 
veteran that denial of his claim for an increased, 
compensable evaluation for Meibomian cysts of the eyelids was 
based on his failure to appear for an examination to 
evaluation the condition.  

The fact that the veteran contacted the VA to cancel some of 
his examinations, most recently scheduled in January and 
February of 2008, provides sufficient evidence that the 
veteran was appropriately informed of these examinations.  
The principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties in scheduling these 
examinations.  Saylock v. Derwinski, 3 Vet. App. 394 (1992).  
There is no evidence presented to rebut the presumption of 
regularity.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(clear evidence to contrary required to rebut presumption of 
regularity).

In the case at hand the implications of the veteran's failure 
to cooperate and appear for scheduled examinations are 
greater than mere loss of an opportunity to assist in 
development of the claim.  Rather, as noted, the law dictates 
that the claim must be denied due to the veteran's failure to 
appear for the scheduled examinations, where, as here, 
correct notice of these pending examinations was given and 
good cause has not been shown for the veteran's failure to 
appear for the examinations.  38 C.F.R. § 3.655(a), (b).  
Therefore, the veteran's claim of entitlement to an 
increased, compensable evaluation for Meibomian cysts of the 
eyelids must be denied as a matter of law.  See Sabonis v. 
Brown, supra.


ORDER

An increased, compensable evaluation for Meibomian cysts of 
the eyelids is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


